UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— Form 6-K ————— REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2014 Commission File Number: 001-35530 BROOKFIELD RENEWABLE ENERGY PARTNERS L.P. (Translation of registrant’s name into English) ————— 73 Front Street, 5th Floor Hamilton HM 12 Bermuda (Address of principal executive offices) ————— Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F ý Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso Noý If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- EXHIBIT LIST Exhibit Brookfield Renewable Establishes European Platform and Acquires One of Ireland’s Largest Wind Portfolios - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BROOKFIELD RENEWABLE ENERGY PARTNERS, L.P. by its general partner, Brookfield Renewable Partners Limited Date: March 25, 2014
